BELCHER, J.
— This action, which was for a street assessment in the city of San Francisco, was tried by the court without a jury, and judgment was rendered in favor of the defendant. No written findings were requested or filed, nor was there any motion for a new trial. The appeal is from the judgment, and is based upon a statement which specifies certain alleged errors in the admission of testimony and that the decision and judgment are not supported by the evidence.
It is settled that, when there has been no motion for a new trial, this court will not consider the question whether the judgment was justified by the evidence: Reed v. Bernal, 40 Cal, 628.
It is also settled by a large number of decisions that, when there are no findings in writing, every fact within the issues presented by the pleadings which is necessary to support the judgment will be presumed to have been found in favor of the prevailing party.
Among the issues presented in this case was, first, whether the board of supervisors ever adopted a resolution declaring their intention to order the work to be done; and, second, whether any such resolution was ever published by order *804of the board, or at all. These issues, being found for the defendant, are decisive of the case, and the judgment must be affirmed.
So ordered.
We concur: Crockett, J.; Niles, J.; Wallace, C. J.; Rhodes, J.